Exhibit 10.17

ZORAN CORPORATION

1993 STOCK OPTION PLAN

(As Amended Through April 21, 2002)

1.                                      Purposes of the Plan.  The purposes of
this Stock Option Plan are to attract and retain the best available personnel
for positions of substantial responsibility, to provide additional incentives to
Employees, Non-Employee Directors and Consultants of the Company and its
Subsidiaries, and to promote the success of the Company’s business.  Options
granted hereunder may be either Incentive Stock Options or Nonstatutory Stock
Options at the discretion of the Committee.

2.                                      Definitions.  As used herein, and in any
Option granted hereunder, the following definitions shall apply:

(a)                                  “Board” shall mean the Board of Directors
of the Company.

(b)                                 “Code” shall mean the Internal Revenue Code
of 1986, as amended, and any applicable regulations promulgated thereunder.

(c)                                  “Common Stock” shall mean the Common Stock
of the Company.

(d)                                 “Company” shall mean Zoran Corporation, a
Delaware corporation.

(e)                                  “Committee” shall mean the Committee
appointed by the Board in accordance with paragraph (a) of Section 4 of the
Plan.  If the Board does not appoint or ceases to maintain a Committee, the term
“Committee” shall refer to the Board.

(f)                                    “Consultant” shall mean any independent
contractor retained to perform services for the Company.

(g)                                 “Continuous Service” shall mean the absence
of any interruption or termination of service with the Company, a successor of
the Company or any Parent or Subsidiary, whether in the capacity of an Employee,
a Non-Employee Director, or a Consultant.  Continuous Service shall not be
considered interrupted (i) during any period of sick leave, military leave or
any other leave of absence approved by the Board, (ii) in the case of transfers
between locations of the Company or between the Company and any Parent,
Subsidiary or successor of the Company, or (iii) merely as a result of a change
in the capacity in which the Optionee renders such service provided that no
interruption or termination of the Optionee’s service occurs.

(h)                                 “Employee” shall mean any person, including
officers (whether or not they are directors), employed by the Company or any
Subsidiary.

(i)                                     “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.


--------------------------------------------------------------------------------


(j)                                     “Incentive Stock Option” shall mean any
option granted under this Plan and any other option granted to an Employee in
accordance with the provisions of Section 422 of the Code, and the regulations
promulgated thereunder.

(k)                                  “Non-Employee Director” shall mean any
director of the Company or any Subsidiary who is not employed by the Company or
such Subsidiary.

(l)                                     “Nonstatutory Stock Option” shall mean
an Option granted under the Plan that is subject to the provisions of Section
1.83-7 of the Treasury Regulations promulgated under Section 83 of the Code.

(m)                               “Option” shall mean a stock option granted
pursuant to the Plan.

(n)                                 “Option Agreement” shall mean a written
agreement between the Company and the Optionee regarding the grant and exercise
of Options to purchase Shares and the terms and conditions thereof as determined
by the Committee pursuant to the Plan.

(o)                                 “Optioned Shares” shall mean the Common
Stock subject to an Option.

(p)                                 “Optionee” shall mean an Employee,
Non-Employee Director or Consultant who receives an Option.

(q)                                 “Parent” shall mean a “parent corporation,”
whether now or hereafter existing, as defined by Section 424(e) of the Code.

(r)                                    “Plan” shall mean this 1993 Stock Option
Plan.

(s)                                  “Registration Date” shall mean the
effective date of the first registration statement filed by the Company pursuant
to Section 12(g) of the Exchange Act with respect to any class of the Company’s
equity securities.

(t)                                    “Section 162(m)” means Section 162(m) of
the Code.

(u)                                 “Securities Act” shall mean the Securities
Act of 1933, as amended.

(v)                                 “Share” shall mean a share of the Common
Stock subject to an Option, as adjusted in accordance with Section 11 of the
Plan.

(w)                               “Subsidiary” shall mean a “subsidiary
corporation,” whether now or hereafter existing, as defined in Section 424(f) of
the Code.

3.                                      Stock Subject to the Plan.  Subject to
the provisions of Section 11 of the Plan, the maximum aggregate number of Shares
which may be issued under the Plan shall be five million one hundred seventy
thousand (5,170,000).  If an Option expires or becomes unexercisable for any
reason without having been exercised in full, the Shares which were subject to
the Option but as to which the Option was not exercised shall, unless the Plan
shall have been terminated, become available for other Option grants under the
Plan.

2


--------------------------------------------------------------------------------


The Company intends that as long as it is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act and is not an investment
company registered or required to be registered under the Investment Company Act
of 1940, all offers and sales of Options and Shares issuable upon exercise of
any Option shall be exempt from registration under the provisions of Section 5
of the Securities Act, and the Plan shall be administered in such a manner so as
to preserve such exemption.  The Company intends that the Plan shall constitute
a written compensatory benefit plan within the meaning of Rule 701(b) of 17 CFR
Section 230.701 promulgated by the Securities and Exchange Commission pursuant
to such Act.  The Committee shall designate which Options granted under the Plan
by the Company are intended to be granted in reliance on Rule 701.

4.                                      Administration of the Plan.

(a)                                  Procedure.  The Plan shall be administered
by the Board.  The Board may appoint one or more Committees to administer the
Plan, subject to such terms and conditions as the Board may prescribe.  Once
appointed, the Committee shall continue to serve until otherwise directed by the
Board.  From time to time, the Board may increase the size of the Committee and
appoint additional members thereof, remove members (with or without cause) and
appoint new members in substitution therefor, fill vacancies, however caused,
and remove all members of the Committee and, thereafter, directly administer the
Plan.

Members of the Board or Committee who are either eligible for Options or have
been granted Options may vote on any matters affecting the administration of the
Plan or the grant of options pursuant to the Plan, except that no such member
shall act upon the granting of an Option to himself, but any such member may be
counted in determining the existence of a quorum at any meeting of the Board or
the Committee during which action is taken with respect to the granting of an
Option to him or her.

The Committee shall meet at such times and places and upon such notice as the
chairperson determines.  A majority of the Committee shall constitute a quorum. 
Any acts by the Committee may be taken at any meeting at which a quorum is
present and shall be by majority vote of those members entitled to vote. 
Additionally, any acts reduced to writing or approved in writing by all of the
members of the Committee shall be valid acts of the Committee.

(b)                                 Procedure After Registration Date. 
Notwithstanding subsection (a) above, after the date of registration of the
Company’s Common Stock on a national securities exchange or the Registration
Date, the Board shall take all action necessary to administer the Plan in
accordance with the then effective provisions of Rule 16b-3 promulgated under
the Exchange Act, provided that any amendment to the Plan required for
compliance with such provisions shall be made consistent with the provisions of
Section 13 of the Plan, and said regulations.

(c)                                  Powers of the Committee.  Subject to the
provisions of the Plan, the Committee shall have the authority:  (i) to
determine, upon review of relevant information, the fair market value of the
Common Stock; (ii) to determine the exercise price of Options to be granted, the
Employees, Directors or Consultants to whom and the time or times at which
Options shall be granted, and the number of Shares to be represented by each
Option; (iii) to interpret the Plan; (iv) to prescribe, amend and rescind rules
and regulations relating to the Plan; (v) to determine

3


--------------------------------------------------------------------------------


the terms and provisions of each Option granted under the Plan (which need not
be identical) and, with the consent of the holder thereof, to modify or amend
any Option; (vi) to authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Option previously granted by
the Committee; (vii) to accelerate or (with the consent of the Optionee) defer
an exercise date of any Option, subject to the provisions of Section 9(a) of the
Plan; (viii) to determine whether Options granted under the Plan will be
Incentive Stock Options or Nonstatutory Stock Options; (ix) to make all other
determinations deemed necessary or advisable for the administration of the Plan;
and (x) to designate which options granted under the Plan will be issued in
reliance on Rule 701.

(d)                                 Effect of Committee’s Decision.  All
decisions, determinations and interpretations of the Committee shall be final
and binding on all potential or actual Optionees, any other holder of an Option
or other equity security of the Company and all other persons.

5.                                      Eligibility and Option Limitations.

(a)                                  Persons Eligible for Options.  Options
under the Plan may be granted only to Employees, Non-Employee Directors or
Consultants whom the Committee, in its sole discretion, may designate from time
to time.  For purposes of the foregoing sentence, “Employees,” “Non-Employee
Directors” and “Consultants” shall include prospective Employees, prospective
Non-Employee Directors and prospective Consultants to whom Options are granted
in connection with written offers of employment or other service relationship. 
Incentive Stock Options may be granted only to Employees.  Any person who is not
an Employee on the effective date of grant of an Option to such person may be
granted only a Nonstatutory Stock Option.  An Employee who has been granted an
Option, if he or she is otherwise eligible, may be granted an additional Option
or Options.  However, the aggregate fair market value (determined in accordance
with the provisions of Section 8(a) of the Plan) of the Shares subject to one or
more Incentive Stock Options grants that are exercisable for the first time by
an Optionee during any calendar year (under all stock option plans of the
Company and its Parents and Subsidiaries) shall not exceed $100,000 (determined
as of the grant date).

(b)                                 Section 162(m) Grant Limit.  Subject to
adjustment as provided in Section 11, no Employee shall be granted one or more
Options within any fiscal year of the Company which in the aggregate are for the
purchase of more than five hundred thousand (500,000) Shares (the “Section
162(m) Grant Limit”).  An Option which is canceled in the same fiscal year of
the Company in which it was granted shall continue to be counted against the
Section 162(m) Grant Limit for such period.

(c)                                  No Right to Continuing Employment.  Neither
the establishment nor the operation of the Plan shall confer upon any Optionee
or any other person any right with respect to continuation of employment or
other service with the Company or any Subsidiary, nor shall the Plan interfere
in any way with the right of the Optionee or the right of the Company (or any
Parent or Subsidiary) to terminate such employment or service at any time.

(d)                                 Option Repricing.  No Option shall be
repriced without the approval of a majority of the shares of Common Stock
present or represented by proxy and voting at a meeting

4


--------------------------------------------------------------------------------


of the stockholders of the Company at which a quorum representing a majority of
all outstanding shares of Common Stock is present or represented by proxy.

6.                                      Term of Plan.  The Plan shall become
effective upon its adoption by the Board or its approval by vote of the holders
of the outstanding shares of the Company entitled to vote on the adoption of the
Plan (in accordance with the provisions of Section 18 hereof), whichever is
earlier.  It shall continue in effect for a term of ten (10) years unless sooner
terminated under Section 13 of the Plan.

7.                                      Term of Option.  Unless the Committee
determines otherwise, the term of each Option granted under the Plan shall be
ten (10) years from the date of grant.  The term of the Option shall be set
forth in the Option Agreement.  No Incentive Stock Option shall be exercisable
after the expiration of ten (10) years from the date such Option is granted, and
no Incentive Stock Option granted to any Employee who, at the date such Option
is granted, owns (within the meaning of Section 424(d) of the Code) more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Parent or subsidiary shall be exercisable after the
expiration of five (5) years from the date such Option is granted.

8.                                      Option Price and Consideration.

(a)                                  Option Price.  Except as provided in
subsection (b) below, the option price for the Shares to be issued pursuant to
any Option shall be such price as is determined by the Committee, which shall in
no event be less than:  (i) in the case of Incentive Stock Options, the fair
market value of such Shares on the date the Option is granted; or (ii) in the
case of Nonstatutory Stock Options, 85% of such fair market value.  Fair market
value of the Common Stock shall be determined by the Committee, using such
criteria as it deems relevant; provided, however, that if there is a public
market for the Common Stock, the fair market value per Share shall be the
average of the last reported bid and asked prices of the Common Stock on the
date of grant, as reported in The Wall Street Journal (or, if not so reported,
as otherwise reported by the NASDAQ System) or, in the event the Common Stock is
listed on a national securities exchange (within the meaning of Section 6 of the
Exchange Act) or on the NASDAQ National Market System (or any successor national
market system), the fair market value per Share shall be the closing price on
such exchange on the date of grant of the Option, as reported in The Wall Street
Journal.

(b)                                 Ten Percent Shareholders.  No Option shall
be granted to any Employee who, at the date such Option is granted, owns (within
the meaning of Section 424(d) of the Code) more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or any Parent
or Subsidiary, unless the option price for the Shares to be issued pursuant to
such Option is at least equal to 110% of the fair market value of such Shares on
the grant date determined by the Committee in the manner set forth in subsection
(a) above.

(c)                                  Consideration.  The consideration to be
paid for the Optioned Shares shall be payment in cash or by check unless payment
in some other manner, including other shares of the Company’s Common Stock or
such other consideration and method of payment for the issuance of Optioned
Shares as may be permitted under Section 152 of the Delaware General Corporation
Law, is authorized by the Committee at the time of the grant of the Option.  Any
cash or other

5


--------------------------------------------------------------------------------


property received by the Company from the sale of Shares pursuant to the Plan
shall constitute part of the general assets of the Company.

9.                                      Exercise of Option.

(a)                                  Voting Period.  Any Option granted
hereunder shall be exercisable at such times and under such conditions as
determined by the Committee and as shall be permissible under the terms of the
Plan, which shall be specified in the Option Agreement evidencing the Option. 
Unless the Committee specifically determines otherwise at the time of the grant
of the option, each Option shall vest and become exercisable, cumulatively, in
four substantially equal installments on each of the first four anniversaries of
the date of the grant of the option, subject to the Optionee’s Continuous
Service.  However, no Option granted to a prospective Employee, prospective
Non-Employee Director or prospective Consultant may become exercisable prior to
the date on which such person commences service.

(b)                                 Exercise Procedures.  An Option shall be
deemed to be exercised when written notice of such exercise has been given to
the Company in accordance with the terms of the Option by the person entitled to
exercise the Option, and full payment for the Shares with respect to which the
Option is exercised has been received by the Company.  An Option may not be
exercised for fractional shares or for less than ten (10) Shares.  As soon as
practicable following the exercise of an Option in the manner set forth above,
the Company shall issue or cause its transfer agent to issue stock certificates
representing the Shares purchased.  Until the issuance of such stock
certificates (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company), no right to vote or
receive dividends or any other rights as a stockholder shall exist with respect
to the Optioned Shares notwithstanding the exercise of the Option.  No
adjustment will be made for a dividend or other rights for which the record date
is prior to the date of the transfer by the Optionee of the consideration for
the purchase of the Shares, except as provided in Section 11 of the Plan.  After
the Registration Date, the exercise of an Option by any person subject to
short-swing trading liability under Section 16(b) of the Exchange Act shall be
subject to compliance with all applicable requirements of Rule 16b-3(d) or (e)
promulgated under the Exchange Act.

(c)                                  Death of Optionee.  In the event of the
death during the Option period of an Optionee who is at the time of his death,
or was within the ninety (90) day period immediately prior thereto, an Employee,
Non-Employee Director or Consultant, and who was in Continuous Service from the
date of the grant of the Option until the date of death or termination, the
Option may be exercised, at any time within one (1) year following the date of
death, by the Optionee’s estate or by a person who acquired the right to
exercise the Option by bequest or inheritance, but only to the extent of the
accrued right to exercise at the time of the termination or death, whichever
comes first.

(d)                                 Disability of Optionee.  In the event of the
permanent and total disability during the Option period of an optionee who is at
the time of such disability, or was within the ninety (90) day period prior
thereto, an Employee, Non-Employee Director or Consultant, and who was in
Continuous Service from the date of the grant of the Option until the date of
disability or termination, the Option may be exercised at any time within one
(1) year following the date of disability, but only to the extent of the accrued
right to exercise at the time of the termination or

6


--------------------------------------------------------------------------------


disability, whichever comes first, subject to the condition that no option shall
be exercised after the expiration of the Option period.

(e)                                  Other Termination of Continuous Service. 
If the Continuous Service of an Optionee shall cease for any reason other than
permanent and total disability or death, he or she may, but only within ninety
(90) days (or such other period of time as is determined by the Committee) after
the date his or her Continuous Service ceases, exercise his or her Option to the
extent that he or she was entitled to exercise it at the date of such
termination of Continuous Service, subject to the condition that no Option shall
be exercisable after the expiration of the Option period.

(f)                                    Exercise of Option With Stock After
Registration Date.  After the Registration Date, the Committee may permit an
Optionee to exercise an Option by delivering shares of the Company’s Common
Stock.  If the Optionee is so permitted, the option agreement covering such
Option may include provisions authorizing the Optionee to exercise the Option,
in whole or in part, by:  (i) delivering whole shares of the Company’s Common
Stock previously owned by such Optionee (whether or not acquired through the
prior exercise of a stock option) having a fair market value equal to the
aggregate option price for the Optioned Shares issuable on exercise of the
Option; and/or (ii) directing the Company to withhold from the Shares that would
otherwise be issued upon exercise of the Option that number of whole Shares
having a fair market value equal to the aggregate option price for the Optioned
Shares issuable on exercise of the Option.  Shares of the Company’s Common Stock
so delivered or withheld shall be valued at their fair market value at the close
of the last business day immediately preceding the date of exercise of the
Option, as determined by the Committee, in accordance with the provisions of
Section 8(a) of the Plan.  Any balance of the exercise price shall be paid in
cash.  Any shares delivered or withheld in accordance with this provision shall
not again become available for purposes of the Plan and for Options subsequently
granted thereunder.

(g)                                 Tax Withholding.  After the Registration
Date, when an Optionee is required to pay to the Company an amount with respect
to tax withholding obligations in connection with the exercise of an option
granted under the Plan, the optionee may elect prior to the date the amount of
such withholding tax is determined (the “Tax Date”) to make such payment, or
such increased payment as the Optionee elects to make up to the maximum federal,
state and local marginal tax rates, including any related FICA obligation,
applicable to the Optionee and the particular transaction, by:  (i) delivering
cash; (ii) delivering part or all of the payment in previously owned shares of
Common Stock (whether or not acquired through the prior exercise of an Option);
and/or (iii) irrevocably directing the Company to withhold from the Shares that
would otherwise be issued upon exercise of the Option that number of whole
Shares having a fair market value equal to the amount of tax required or elected
to be withheld (a “Withholding Election”).  If an Optionee’s Tax Date is
deferred beyond the date of exercise and the Optionee makes a Withholding
Election, the Optionee will initially receive the full amount of Optioned Shares
otherwise issuable upon exercise of the option, but will be unconditionally
obligated to surrender to the Company on the Tax Date the number of Shares
necessary to satisfy his or her minimum withholding requirements, or such higher
payment as he or she may have elected to make, with adjustments to be made in
cash after the Tax Date.

7


--------------------------------------------------------------------------------


Any withholding of Optioned Shares with respect to taxes arising in connection
with the exercise of an Option by any person subject to short swing trading
liability under Section 16(b) of the Exchange Act shall satisfy the following
conditions:

(i)                                     An advance election to withhold Optioned
Shares in settlement of a tax liability must satisfy the requirements of Rule
16b-3(d)(1)(i), regarding participant-directed transactions;

(ii)                                  Absent such an election, the withholding
of Optioned Shares to settle a tax liability may occur only during the quarterly
window period described in Rule 16b-3(e);

(iii)                               Absent an advance election or window-period
withholding, the Optionee may deliver shares of Common Stock owned prior to the
exercise of an Option to settle a tax liability arising upon exercise of the
Option, in accordance with Rule 16b-3(f); or

(iv)                              The delivery of previously acquired shares of
Common Stock (but not the withholding of newly acquired Shares) will be allowed
where an election under Section 83(b) of the Code accelerates the Tax Date to a
day that occurs less than six (6) months after the advance election and is not
within the quarterly window period described in Rule 16b-3(e).

Any adverse consequences incurred by an Optionee with respect to the use of
shares of Common Stock to pay any part of the option Price or of any tax in
connection with the exercise of an option, including without limitation any
adverse tax consequences arising as a result of a disqualifying disposition
within the meaning of Section 422 of the Code, shall be the sole responsibility
of the Optionee.  Shares withheld in accordance with this provision shall not
again become available for purposes of the Plan and for Options subsequently
granted thereunder.

10.                               Non-Transferability of Options.  An Option may
not be sold, pledged, assigned, hypothecated, transferred or disposed of in any
manner other than by will or by the laws of descent and distribution and may be
exercised, during the lifetime of the Optionee, only by the Optionee.

11.                               Adjustments Upon Changes in Capitalization. 
Subject to any required action by the shareholders of the Company, the number of
shares subject to the Plan, the Section 162(m) Grant Limit set forth in Section
5(b), the number of Optioned Shares covered by each outstanding Option, and the
per share exercise price of each such Option, shall be proportionately adjusted
for any increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, recapitalization,
combination, reclassification, the payment of a stock dividend on the Common
Stock or any other increase or decrease in the number of such shares of Common
Stock effected without receipt of consideration by the Company; provided,
however, that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.”  Such
adjustment shall be made by the Board, whose determination in that respect shall
be final, binding and conclusive.  Except as expressly provided herein, no issue
by the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, shall affect, and no adjustment by reason thereof

8


--------------------------------------------------------------------------------


shall be made with respect to, the number or price of shares of Common Stock
subject to an Option.

The Committee may, if it so determines in the exercise of its sole discretion,
also make provision for adjusting the number or class of securities covered by
any Option, as well as the price to be paid therefor, in the event that the
Company effects one or more reorganizations, recapitalizations, rights
offerings, or other increases or reductions of shares of its outstanding Common
Stock, and in the event of the Company being consolidated with or merged into
any other corporation.

Unless otherwise determined by the Board, upon the dissolution or liquidation of
the Company the Options granted under the Plan shall terminate and thereupon
become null and void.

Upon any merger or consolidation, if the Company is not the surviving
corporation, the Options granted under the Plan shall either be assumed by the
new entity or shall terminate in accordance with the provisions of the preceding
paragraph.

12.                               Time of Granting Options.  Unless otherwise
specified by the Committee, the date of grant of an Option under the Plan shall
be the date on which the Committee makes the determination granting such
Option.  Notice of the determination shall be given to each Optionee to whom an
Option is so granted within a reasonable time after the date of such grant.

13.                               Amendment and Termination of the Plan.  The
Board may amend or terminate the Plan from time to time in such respects as the
Board may deem advisable, except that, without approval of the shareholders of
the Company, no such revision or amendment shall change the number of Shares
subject to the Plan or change the designation of the class of employees eligible
to receive Options.  Any such amendment or termination of the Plan shall not
affect Options already granted, and such Options shall remain in full force and
effect as if the Plan had not been amended or terminated.

14.                               Conditions Upon Issuance of Shares.  Shares
shall not be issued with respect to an Option unless the exercise of such Option
and the issuance and delivery of such Shares pursuant thereto shall comply with
all relevant provisions of law, including, without limitation, the Securities
Act, the Exchange Act, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange upon which the Shares may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.  As a condition to the exercise of an Option, the Company
may require the person exercising such Option to represent and warrant at the
time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is required
by any of the aforementioned relevant provisions of law.

15.                               Reservation of Shares.  During the term of
this Plan the Company will at all times reserve and keep available the number of
Shares as shall be sufficient to satisfy the requirements of the Plan. 
Inability of the Company to obtain from any regulatory body having jurisdiction
and authority deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of

9


--------------------------------------------------------------------------------


any Shares hereunder shall relieve the Company of any liability in respect of
the nonissuance or sale of such Shares as to which such requisite authority
shall not have been obtained.

16.                               Information to Optionee.  During the term of
any option granted under the Plan, the Company shall provide or otherwise make
available to each Optionee a copy of its financial statements at least annually.

17.                               Option Agreement.  Options granted under the
Plan shall be evidenced by Option Agreements.

18.                               Shareholder Approval.  The Plan shall be
subject to approval by the shareholders of the Company within twelve (12) months
before or after the Plan is adopted.  Any option granted before shareholder
approval is obtained and any exercise of such option must be rescinded if such
shareholder approval is not obtained within twelve (12) months after the Plan is
adopted.  Shares issued upon the exercise of such options shall not be counted
in determining whether such approval is obtained.  Shareholder approval of the
Plan and any amendments thereto requiring shareholder approval shall be by the
affirmative vote of the holders of a majority of the capital stock of the
Company present or represented and entitled to vote at a duly held meeting or by
the written consent of the holders of a majority of the outstanding capital
stock of the Company entitled to vote.

10


--------------------------------------------------------------------------------